UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 11, 2015 PIER 1 IMPORTS, INC. (Exact name of registrant as specified in its charter) Delaware 001-07832 75-1729843 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 100 Pier 1 Place, Fort Worth, Texas 76102 (Address of principal executive offices, including zip code) 817-252-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) As previously reported in a Form 8-K dated April 2, 2015, the Compensation Committee and Board of Directors of Pier 1 Imports, Inc. (the “Company”) approved the fiscal year 2016 long-term restricted stock incentive awards.As previously reported in a Form 8-K dated April 10, 2015, each of the Company’s named executive officers, other than its President and Chief Executive Officer, received approximately 40% of their fiscal year 2016 long-term equity incentive award (time-based restricted stock) on April 10, 2015.Each of the Company’s named executive officers, other than its President and Chief Executive Officer, received approximately 60% of their fiscal 2016 long-term equity incentive award (performance-based restricted stock) on May 11, 2015.Alexander W. Smith, the Company’s President and Chief Executive Officer, received long-term equity incentive awards (time-based and performance-based restricted stock) pursuant to his employment agreement as previously reported in a Form 8-K dated March 1, 2015. Information regarding the May 11, 2015 long-term equity incentive awards for the named executive officers is set forth in Exhibit 10.1 and the Company’s restricted stock award agreement forms for these grants are attached as Exhibits 10.2 and 10.3. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Summary of Long-Term Equity Incentive Awards (Restricted Stock Performance-Based Vesting) for the named executive officers Form of Restricted Stock Award Agreement – May 11, 2015 Performance-Based Award Form of Restricted Stock Award Agreement – May 11, 2015 Performance-Based Award (“TSR”) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PIER 1 IMPORTS, INC. Date: May 15, 2015 By: /s/ Michael A. Carter Michael A. Carter, Senior Vice President Compliance and General Counsel, Secretary EXHIBIT INDEX Exhibit No. Description Summary of Long-Term Equity Incentive Awards (Restricted Stock Performance-Based Vesting) for the named executive officers Form of Restricted Stock Award Agreement – May 11, 2015 Performance-Based Award Form of Restricted Stock Award Agreement – May 11, 2015 Performance-Based Award (“TSR”)
